Title: To Thomas Jefferson from John Sibley, 27 August 1805
From: Sibley, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Natchitoches Augt. 27h. 1805.
                  
                  I have Only been able to finish the Vocabulary of the Caddoquies Language. the printed Blanks I received had been wet, the Ink spread too much for the letters all to be legible.
                  I hope by an Early opportunity to be able to Send you the Natchitoches, & the Cances or Apaches vocabularies. the Caddo is esteem’d the most Antient Language, and now Used by all the Smaller tribes. from the Best Account I can Obtain the Cances language is Spoken by the Indians On the Waters that fall into the Western Ocean of course will be important for the purpose you mentioned. I will procure all I can & as soon as I can. Should there be any other way in which I can Serve you in this Country. the Commands you honour me with, I will Strictly Observe to the best of my Capacity.
                  I am Sir with the greatest respect, Your Obt. Hble Servant
                  
                     John Sibley.
                  
               